Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments regarding the rejection of claims 27-44 rejected under 35 U.S.C. 103 as being unpatentable over Mazor et al., US 8,524,125 in view of Stowell et al., US 2013/0260626 are found persuasive. Specifically, the secondary reference of Stowell et al., does not teach the claimed amorphous organic phosphate flame retardant. As such, this rejection is hereby withdrawn. However, upon further consideration the following new ground of rejection is set forth below. 
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 27-33 and 35-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazor et al., US 8,524,125 in view of Kasowski et al., US 20130341575. 

The patent issued to Mazor et al., teach a wash fast smoldering/suppressing composition for use with textiles comprising a) brominated flame retardant b) an organophosphorous flame retardant and c) the claimed aluminum ammonium superphosphate (abstract, column 22, 45-50, column 23, 30-45 and column 14, 25-40). Said composition may additionally comprising ammonium phosphate or co-polymers derived from brominated monomers (column 22, 30-45). With regard to claim 34, Mazor et al., teach several of the brominated compounds disclosed in the instant specification (column 10, 30-40). The 
With regard to the limitations pertaining to antimony free, Mazor et al., teach that composition does not require the of antimony oxide (column 24, 60-68). Mazor et al., teach avoiding the use of antimony oxide reduces cost, toxicity, environmental concerns and total add-on (column 24, 68-column 25, 5). With regard to the molar ration between bromine and antimony, Mazor et al., teach that ratios of 1:3 are common (column 24, 35-55). Mazor et al., further teach ratios of 1:3 and 1:6 in several examples (table 7 and table 14). Said composition can be applied to synthetic or natural textiles made from cotton or nylon type fibers (column 26, 20-30). With regard to claim 32, since Mazor et al., teach the claimed aluminum ammonium superphosphate it is reasonable to expect that it non-water soluble at room temperature and non-hydrolyzable. Said composition may further comprise wetting agents, dispersing agents, binding agents and/or surface active agents (column 22, 1-20). Mazor et al., further teach formulating the composition as a dry powder and then redispersing the powder in an aqueous solution to form a gel (column 19, 25-65). 
Mazor et al., does not teach the claimed organic phosphate.  
	The published patent application issued to Kasowski et al., teach a flame retardant and flame retarding composition that can be used as a coating (title, abstract and section 0043). Kasowski et al., specifically teach the claimed resorcinol bis diphenyl phosphate (RDP) as a hydrophobic flame retarding filler (section 0052). Kasowski et al., teach using the organic phosphate flame retardant filler in amount 
	With regard to claims 29 and 31, the prior art of Mazor et al., does not teach the claimed amounts of brominated flame retrardant and inorganic phosphate salt. The Examiner is of the position that a person of ordinary skill in the art would recognize that said constituents can be varied and optimized as a function of smoldering and flame retardant properties.  It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA)
4.	Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazor et al., US 8,524,125 in view of Kasowski et al., US 20130341575 as applied above and further in view of  Stowell et al. 2013/0260626.
	The combination of Mazor et al., in view of Kasowski et al., is set forth above. 
	The cited combination of prior art does not teach the claimed brominated phosphate. 
	The published patent application issued to Stowell et alv teach a flame retardant composition used to treat textiles comprising the claimed brominated phosphate ester (section 0035). 
v further teach the claimed brominated phosphate ester (sections 33 and 35). Therefore, It would have been obvious to a person of ordinary skill in the art to look to the prior art to identify a suitable phosphate ester flame retarding compounds that be used in coatings such as the coating of modified Mazor et al. Motivation is found in the desire to impart improved/enhanced flame retardant properties. Moreover, the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1740, 82 USPQ2d 1385, 1395 (2007). The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 277 F.2d 197,199, 125 USPQ416, 418 (CCPA 1960).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/LYNDA SALVATORE/Primary Examiner, Art Unit 1789